***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   BENJAMIN M. ALAIMO v. MATTHEW J. ALAIMO
                  (AC 38887)
                       Sheldon, Elgo and Stevens, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant for breach of
   contract arising out of the defendant’s breach of an alleged agreement
   of the parties. The matter was tried to the court, which rendered judg-
   ment in favor of the defendant, concluding that the plaintiff had failed
   to prove his claim by a fair preponderance of the evidence and that his
   claim was barred by both the statute of frauds and the relevant statute
   of limitations. On the plaintiff’s appeal to this court, held that the record
   was inadequate to review the plaintiff’s claims that the trial court erred
   in finding against him on the complaint and in favor of the defendant
   on his special defenses premised on the statute of limitations and the
   statute of frauds, as the plaintiff’s arguments were based on allegations
   and claims beyond those alleged in the complaint that was the subject
   of the trial proceedings, and the plaintiff was limited to the allegations
   of the complaint and could not allege one cause of action and recover
   on another; moreover, even if those claims were raised in the complaint,
   the trial court did not file a written memorandum of decision explaining
   its ruling or sign a transcript of an oral ruling, nor did the plaintiff file
   a notice with the appellate clerk’s office as required by the applicable
   rule of practice (§ 64-1), or a motion asking the trial court to articulate
   the factual and legal basis for its ruling, and even though the record
   contained excerpts from the trial transcript, this court could not readily
   identify any portion of the record that encompassed the trial court’s
   factual findings necessary for the resolution of the plaintiff’s claims.
         Argued January 2—officially released February 20, 2018

                             Procedural History

  Action to recover damages for breach of contract,
and for other relief, brought to the Superior Court in
the judicial district of Hartford, small claims session,
where the matter was transferred to the regular civil
docket and tried to the court, Wahla, J.; judgment for
the defendant, from which the plaintiff appealed to this
court. Affirmed.
  Benjamin M. Alaimo, self-represented, the appel-
lant (plaintiff).
   John M. Wyzik, for the appellee (defendant).
                          Opinion

  PER CURIAM. In this action for damages based on
breach of contract, the plaintiff, Benjamin M. Alaimo,
appeals, following a bench trial, from the judgment
rendered in favor of the defendant, Matthew J. Alaimo.
The plaintiff claims that the trial court erred in finding
against him on the complaint and in favor of the defen-
dant on his special defenses premised on the statute
of limitations and the statute of frauds. We affirm the
judgment of the trial court.
   This action was instituted in small claims court by
the plaintiff and was removed to the regular docket of
the Superior Court by the defendant. The plaintiff’s
complaint claimed that the defendant owed him $5000
plus costs as reimbursement for ‘‘fifty percent of
Angeline Alaimo’s mortgage payoff of $11,047.62.’’ After
a bench trial on December 15, 2015, and January 22,
2016, the court issued an oral decision in favor of the
defendant and against the plaintiff. The court found
that the plaintiff ‘‘failed to prove his claim by a fair
preponderance of the evidence.’’ The court also ruled
in favor of the defendant on two of his special defenses,
finding that the plaintiff’s claims were barred by the
statute of frauds and the statute of limitations.
   On appeal, the plaintiff claims that the court erred
because he proved that the defendant breached a con-
tract involving the defendant’s purchase of certain prop-
erty from the plaintiff, causing the plaintiff to suffer a
$30,000 loss. According to the plaintiff, this contract
was in writing, satisfying the statute of frauds under
General Statutes § 52-550. The plaintiff also argues that
the small claims complaint was brought within six years
of the breach of contract, satisfying the statute of limita-
tions governing actions for breach of written contracts.
See General Statutes § 52-576.
   The plaintiff’s arguments present two problems. First,
the plaintiff’s arguments appear to be based on allega-
tions and claims beyond those of the small claims com-
plaint that was the subject of the trial proceedings. ‘‘It
is fundamental in our law that the right of a plaintiff
to recover is limited to the allegations of his complaint.
. . . A plaintiff may not allege one cause of action and
recover upon another.’’ (Citation omitted.) Malone v.
Steinberg, 138 Conn. 718, 721, 89 A.2d 213 (1952); see
also Michalski v. Hinz, 100 Conn. App. 389, 393, 918
A.2d 964 (2007). Second, even if the plaintiff had raised
these claims in his complaint, the court did not file a
written memorandum of decision explaining its ruling.
It also did not prepare and sign a transcript of an oral
ruling. The plaintiff did not file a notice pursuant to
Practice Book § 64-1 with the appellate clerk’s office,
nor did he file a motion asking the court to articulate
the factual and legal basis for its ruling. See Practice
Book § 66-5. ‘‘It is axiomatic that the appellant must
provide this court with an adequate record for review.
See Practice Book § 61-10.’’ Narumanchi v. DeStefano,
89 Conn. App. 807, 815, 875 A.2d 71 (2005). Although
the record before us includes excerpts from the trial
transcript, we cannot readily identify any portion that
encompasses the court’s factual findings necessary for
the resolution of the plaintiff’s claims. Under these cir-
cumstances, we conclude that the record is inadequate
to review the plaintiff’s claims of error. See Michaels
v. Michaels, 163 Conn. App. 837, 845, 136 A.3d 1282
(2016); Murcia v. Geyer, 151 Conn. App. 227, 230, 93
A.3d 1189, cert. denied, 314 Conn. 917, 100 A.3d 406
(2014).
  The judgment is affirmed.